Exhibit 10.1

ESSENDANT INC.
CASH UNIT AWARD AGREEMENT

(Non-employee Directors)

 

This Cash Unit Award Agreement (this "Agreement"), effective as of [DATE] (the
"Award Date"), is by and between [[FIRSTNAME]] [[LASTNAME]] (the "Participant"),
and Essendant Inc., a Delaware corporation (the "Company").  Although the cash
unit award is not subject thereto, any term capitalized but not defined in this
Agreement will have the meaning set forth in the Company’s 2015 Long-Term
Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards to employees of the Company,
the Committee determined that the Participant should receive a cash unit award
on the Award Date on the following terms and conditions:

1.

Grant.  The Company hereby grants to the Participant a cash unit award (the
"Award") of [INSERT AMOUNT] restricted stock units, cash units (the “Units”),
each representing the right to receive one dollar ($1.00).  The Award will be
subject to the terms and conditions of this Agreement.  Restricted stock units
that are subject to the terms and conditions of this Agreement are referred to
as the “Units.”  Cash units that are subject to the terms and conditions of this
Agreement are referred to as the “Units.”  The Company will establish a
bookkeeping account in the Participant’s name to reflect the number of Units
credited to the Participant.  

2.

No Rights as a Stockholder.  The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company’s
Stock.  The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

3.

Vesting; Effect of Date of Termination.  So long as the Participant’s Date of
Termination has not yet occurred, the Participant's Units will fully vest on
[DATE] (the “Scheduled Vesting Date”)

If the Participant’s Date of Termination occurs for any reason before the
Scheduled Vesting Date, the Participant's Units will be forfeited on and after
the Participant's Date of Termination, subject to the following:

 

(a)

If the Participant's Date of Termination occurs before the Scheduled Vesting
Date by reason of the Participant's death or Permanent and Total Disability (as
defined below), a Pro Rata Portion of the Units will become vested as of the
Participant's Date of Termination.  As used herein, the “Pro Rata Portion” of
the Units shall be determined by multiplying the number of Units by a fraction,
the numerator of which shall be the number of whole months elapsed between the
Award Date and the Date of Termination, and the denominator of which shall be
twelve (12).

 

(b)

If the Participant’s Date of Termination is on the date of the Company’s annual
stockholders’ meeting in 2019 and as of such date the Participant has served as
a member of the Board for at least six (6) years, then all of the Units will
become fully vested as of the Date of Termination.

 

(c)

If a Change of Control occurs after the Award Date and prior to the
Participant's Date of Termination, then all of the Units will then become fully
vested as of the date of such Change of Control.

 

(d)

For purposes of this Agreement, the term "Permanent and Total Disability" means
the Participant's inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as a director of the Company or to participate effectively and
actively as a director of the Company for 90 consecutive days

1

DM#25446v2

--------------------------------------------------------------------------------

 

 

or shorter periods aggregating at least 180 days (whether or not consecutive)
during any twelve-month period.  

 

(e)

For purposes of this Agreement, a Date of Termination shall be deemed to have
occurred only if on such date the Participant has experienced a “separation from
service” as defined in the regulations promulgated under Section 409A of the
Code.

 

(g)

For purposes of this Agreement, to the extent necessary to comply with Section
409A of the Code, a Change of Control shall be deemed to have occurred only if
such event would also be deemed to constitute a “change in control event” (as
described in Treas. Reg. Section 1.409A-3(i)(5)(i)) with respect to the Company.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.  

4.

Settlement of Units.  As soon as administratively practicable after the
applicable Scheduled Vesting Date, but in no event more than 75 days after any
such date, the Company shall cause to be delivered to the Participant, or to the
Participant’s beneficiary or legal representative in the event of Participant’s
death, one dollar ($1.00) in payment, settlement and full satisfaction of each
vested Unit.

5.

No Right to Continued Service.  Nothing herein confers upon the Participant any
right to continue in the service of the Company or any Subsidiary.

6.

Non-transferability.  Except as otherwise provided by the Committee the
Participant's interests and rights in and under this Agreement may not be
assigned, transferred, exchanged, pledged or otherwise encumbered other than as
designated by the Participant by will or by the laws of descent and
distribution.  Delivery of shares amounts in settlement of Units will be made
only to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient.  The Committee may require personal
receipts or endorsements of a Participant’s personal representative, designated
beneficiary or alternate recipient provided for herein.  Any effort to otherwise
assign or transfer any Units or any rights or interests therein or thereto under
this Agreement will be wholly ineffective, and will be grounds for termination
by the Committee of all rights and interests of the Participant and his or her
beneficiary in and under this Agreement.

7.

Administration and Interpretation.  The Committee has the authority to control
and manage the operation and administration of this Award and to make all
interpretations and determinations necessary or appropriate for the
administration of this Agreement. Any interpretations of the this Agreement by
the Committee and any decisions made by it under the this Agreement are final
and binding on the Participant and all other persons.

8.

Governing Law.  This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

9.

Sole Agreement.  This Agreement and the Participant’s rights hereunder shall be
subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes any and all prior oral and written
discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).  

2

DM#25446v2

 

--------------------------------------------------------------------------------

 

10.

Binding Effect.  This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

11.

Amendment and Waiver.  This Agreement may only be amended by written agreement
between the Company and the Participant without the consent of any other
person.  No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

[Signature Page Follows]

 




3

DM#25446v2

 

--------------------------------------------------------------------------------

 

in witness whereof, the Company and the Participant have duly executed this
Agreement as of the Award Date.

 

ESSENDANT INC.PARTICIPANT

By:

 

 

 

Charles Crovitz_______________________________

Chairman of the Board[[FIRSTNAME]] [[LASTNAME]]

  

 

 

 

4

DM#25446v2

 